This is an appeal from a judgment against appellant on appellees' demurrer to appellant's complaint, the sole error assigned being claimed error in overruling said demurrer.
Appellees filed a motion to dismiss this appeal. The court now overrules said motion.
The facts alleged in the complaint which are pertinent to this appeal are the same facts alleged in the complaint discussed by this court in Malcolm C. Hiatt et al. v. Samuel G. Howard etal., ante 167, 8 N.E.2d 136 (decided 4th day of May, 1937). That suit was against the stockholders of the Fort Wayne Avenue State Bank while this suit was against the liquidating agent of said bank. The prayers in the cases are identical.
The same questions of law are presented in this appeal as were presented in the appeal of that case. *Page 704 
The judgment in this cause is therefore affirmed on authority of Malcolm C. Hiatt v. Samuel G. Howard et al., ante 167,8 N.E.2d 136, decided 4th day of May, 1937.